Citation Nr: 1602224	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-15 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material to reopen a claim for service connection for lumbar spine disability has been received.

2.  Service connection for lumbar spine disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the right knee. 

4.  Entitlement to an increased rating in excess of 20 percent for residuals of right knee arthroscopy. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from to October 1963 to October 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, found that new and material evidence had not been received to reopen a claim for service connection for a lumbar spine disability.  A July 2009 statement from the Veteran represents a notice of disagreement (NOD) with respect to this denial.  Following interim rating decisions addressing this claim in February 2010 and December 2010, and the Veteran's hearing before a Decision Review Officer (DRO) in March 2012 (a transcript of which is of record), the RO issued a statement of the case (SOC) with respect to this matter in May 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012. 

This appeal to the Board also arose from an April 2012 rating decision denying claims for increased ratings for the service connected degenerative joint disease of the right knee and residuals of a right knee arthroscopy.  An NOD with respect to these matters was filed in May 2012, and an SOC addressing these matters was completed in May 2013.  The Veteran filed a substantive appeal, via a VA Form 9, in July 2013.  

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is of record.

Following the April 2015 hearing in a May 2015 statement, the Veteran revoked his representation by the Disabled American Veterans.  There being no indication that the Veteran desires new representation, the Veteran is now recognized as proceeding pro se in this appeal.  

This appeal has been processed using the Veterans l Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems. 

Also, this appeal  has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision reopening the  claim for service connection for a lumbar spine disability is set forth below.  The reopened claim for service connection for lumbar spine disability, along with the increased rating claims on appeal, are addressed in the remand following the order; the matters are being  remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  1. All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished

2.  In September 2002 rating decision, the RO denied  service connection for a lumbar spine disability; although notified of the denial and of his appellate rights in a September 2002 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  Evidence associated with the record since the September 2002 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision in which the RO denied  the Veteran's claim for service connection for a lumbar spine disability is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2015]. 

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the request to reopen a previously-denied claim for service connection for lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). . Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection also  may be granted for disability that is  proximately due to or the result of a service-connected disease or injury.  See also Harder v Brown, 5 Vet.App. 183, 187-89 (1993).  That regulation has been interpreted to permit service connection for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO originally denied service connection for a lumbar spine disability in September 2002 rating decision.  At that time, the RO considered the Veteran's service treatment records, none of which reflect treatment for a lumbar spine disability.  Also considered were post service VA clinical records, to include reports from February 1966, July 1967, and August 2002 (which referenced December 2001 VA magnetic resonance demonstrating and diffuse annular bulging disc at L3-L4, L4-L5, and L5-S1 levels and straightening of the lumbar lordosis due to muscle spasm) VA examinations, as well as reports of VA outpatient treatment.  The  RO denied service connection for a lumbar spine disability on the basis that the evidence did not show that a lumbar spine disability was related to service or demonstrated to a compensable degree within one year of service.  

Although notified of the denial and  his appellate rights in a September 2002 letter,  the Veteran did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the September 2002 rating decision.  Moreover, no additional service records have since been associated with the claims file, warranting  reconsideration of the previously denied claim for service connection.  See 38 C.F.R. § 3.156(c) (2015).  Therefore, the September 2002 rating decision is  final.  See 38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2015].  This is the only final decision addressing the claim for service connection for a lumbar spine disability on any basis.  

The evidence received since the September 2002 rating decision includes private medical opinions linking a lumbar spine disability to either service or service-connected right knee disability.  See eg., June 7, 2011, statement by Dr. L.; July 12, 2013, statement by Dr. V; and December 7, 2014, statement by Dr. Q.  Also received since the September 2002 rating decision are sworn statement, which are accepted as true for the purpose of determining whether new and material evidence has been received, asserting continuity of back symptoms from service to present time and an altered gait pattern due to service connected right knee disability contributing to a lumbar spine disability.  Justus, supra.  

The Board finds that the medical  opinions and sworn testimony received since September the final adjudication at issue tending to link current low back disability to service or service-connected right leg disability, while not conclusive, raises a reasonable probability of substantiating the claim for service connection for a lumbar spine disability.  Therefore, the Board finds that new and material evidence to reopen the claim for service connection for a lumbar spine disability has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

As new and material evidence to reopen the claim for service connection for a lumbar spine disorder has been  received, to this extent only, the appeal is granted.


REMAND

The Board's review of rhe claims file reveals that additional AOJ action on the reopened claim for service connection, as well as the increased rating claims on appeal, is warranted. 

Given the contentions and relevant post-service clinical evidence of record, some of which has been discussed above, the Board finds that VA examination to obtain medical information and a more definitive opinion as to whether the Veteran has a lumbar spine disability that is etiologically related to either service or service-connected right knee disability(ies)-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for lumbar spine disability, on the merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for increased ratings for right knee disabilities, the record reflects clinical evidence suggesting possible worsening of the disabilities since the Veteran was last afforded a VA compensation examination for such disabilities in April 2012.  The record also reflects a December 2014 statement by the Veteran requesting that he be afforded, albeit unspecified, VA "examinations."  Given the length of time since the Veteran was last afforded a VA examination to assess the severity of the service-connected right knee disabilities at issue; and evidence suggesting worsening disability since that time; and the December 2014 statement from the Veteran, the Board finds that a VA examination to assess the current nature and severity of his service-connected right knee disabilities at issue is necessary to fulfill the duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the reopened and/or increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examinations-preferably, the notices of examination(s)-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are being  REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician,  to address the claim for serve connection for a lumbar spine disability.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all low back disability(ies) currently present or present at any point pertinent to the current appeal (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) such disability:

a) had its onset during service, was manifested to a compensable degree within the first post-service year (for arthritis), or is otherwise medically-related to service; or, if not, 

(b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected right knee disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical (to include all private findings and opinions), as well and all lay assertions-to include competent assertions as to the onset, nature, and continuity of low back symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate professional, to assess the severity of the service connected degenerative joint disease of the right knee and residuals of a right knee arthroscopy.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's service-connected connected degenerative joint disease of the right knee and residuals of a right knee arthroscopy.  

Range of motion testing of the right knee should be conducted.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also indicate whether the right knee demonstrates "slight," "moderate," or "severe" recurrent subluxation or lateral instability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of the examination(s)-sent to him by the pertinent VA medical facility. 

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the reopened claim for service connection for a lumbar spine disability and the clams for increased ratings for the service connected right knee disabilities on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination(s), in adjudicating the reopened and/or increased rating claims(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim  in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that documents consideration of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford him the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 



5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


